Citation Nr: 0429147	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  97-00 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel








INTRODUCTION

The veteran served on active duty from October 1964 to June 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
a low back disorder.

The veteran subsequently relocated to Atlanta, Georgia, and 
his file was transferred to the Atlanta, Georgia, RO.

In October 2003, the Board remanded the appeal to the RO for 
further evidentiary development.



FINDING OF FACT

The veteran's currently diagnosed chronic lumbar strain 
resulted from an injury incurred in service, but his 
herniated disc and radiculopathy are not related to the 
chronic lumbar strain, and were not incurred in or aggravated 
by any incident in service. 



CONCLUSION OF LAW

Chronic lumbar strain was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a December 2001 letter, the RO notified the veteran of the 
passage of the VCAA, advised him of the information and 
evidence needed to substantiate and complete his claim, 
advised him of what part of that evidence he was to provide, 
and advised him of what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The December 2001 letter also advised the veteran that it was 
his responsibility to support his claim with appropriate 
evidence, advised the veteran that he could obtain any 
additional record evidence and send it directly to the RO, 
and requested the veteran provide the name, address, and time 
frame for any additional record evidence the veteran wanted 
the VA to obtain for him. 

Additionally, following an October 2003 Board remand, the VA 
Special Processing Unit sent a letter to the veteran in 
February 2004 specifically requesting that he notify them if 
there was any other evidence or information that he thought 
would support his claim.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

It is noted that the original rating decision on appeal was 
in March 1996, more than four years prior to the enactment of 
the VCAA.  Therefore, the veteran did not receive a VCAA 
notice prior to the initial rating decision denying his 
claim.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the present transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

It is also noted that the RO readjudicated the veteran's 
claim for a low back injury in May 2003, after providing the 
veteran VCAA notice in December 2001, and affording him the 
opportunity to respond.

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran was afforded VA medical 
examinations in March 1996 and April 2004 in connection with 
his claim for a low back disorder.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

Service medical records reflect that in September 1968 the 
veteran was examined for complaints of low back pain.  The 
examiner noted the veteran's contention that in March 1968 he 
sustained a low back injury when thrown against a toolbox.  
At the September 1968 examination, the veteran complained of 
continued pain in the low back region while working, and 
while exercising his back would "knot up."  The physical 
examination was negative. 

Service medical records from September 1964 to March 1989 are 
devoid of treatment for a low back injury or any other 
complaints of back pain.  Medical history reports submitted 
by the veteran throughout service do not note a history of 
recurrent back pain, and in-service medical examinations note 
the veteran's spine as normal.

Post-service medical records from an Army medical center 
reflect that in July 1992 the veteran complained of low back 
pain since April 1992 related to performing yard work.  The 
examiner diagnosed a herniated nucleus pulposus (HNP) at L5-
S1.

In March 1996, the veteran received a VA medical examination.  
The veteran indicated that his spine problems began in 1969 
when he hit his low back on the corner of a toolbox.  The 
veteran said that he experienced significant pain and noted a 
"knot" that persisted for weeks or months.  The veteran 
stated that he had intermittent recurrence of the "knot" 
which felt like a severe spasm.  The veteran contended that 
in 1993 he had such a severe episode that he could not remove 
himself from a chair.  Since that time, he reported feeling 
improvement, but noted persistent recurrence of the "knot" 
and spasms during certain activities.  The examining 
physician assessed hypoesthesia in the right S1 distribution, 
with history of recurrent back spasms and mild dorsal 
scoliosis.  The examiner did not offer an opinion as to 
whether the veteran's low back disorder was causally related 
to an in-service event or injury, and ordered a thoracic and 
lumbosacral spine series of x-rays.

X- ray examination report noted the right pedicle of the T8 
vertebral body to be larger than the left pedicle and also 
sclerotic, and mild degenerative changes with narrowed L5-S1 
disc.   No evidence of scoliosis was found.

In March 2004, following a Board remand, the veteran received 
a VA medical examination.  The veteran reported that, 
following a 1992 re-injury of his back as a result of yard 
work, he had a radiating pain down his right leg, and that an 
MRI showed a herniated disk at L5-S1.   He said he did not 
have any bowel or bladder problems, but had flare-ups 
approximately twice per year, usually brought on by strenuous 
activity.  He said he had pain at night and pain with 
prolonged sitting and standing, which could radiate down his 
right leg.  The veteran stated that he could walk more than a 
mile, did not perform outside activities, had chronic pain, 
but unless he was having an episode of increased pain, it did 
not effect his work.

Physical examination revealed no scoliotic type deformity, 
forward flexion from 0 to 80 degrees without pain, extension 
from 0 to 20 degrees without pain, left and right lateral 
rotation of 0 to 80 degrees without pain, and left and right 
lateral bending of 0 to 35 degrees with pain on initial and 
repetitive ranges of motion.  The veteran had no clonus and 
no Babinski's.

X-rays showed no abnormality.  The lumbar vertebrae had good 
height and alignment.  Joint spaces were well maintained.  No 
degenerative changes were seen.

An MRI showed a large disc protrusion centrally into the 
right of midline at L4 and L5.

The physician's impression, contained in a series of three 
addendums to the examination report, was chronic lumbar 
strain resulting from the veteran's in-service direct 
contusion of the lower lumbar spine.  The physician, however, 
concluded that the herniated disc was not due to the in-
service direct contusion of the veteran's lumbar spine 
because the x-rays did not show any type of degenerative 
changes.

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

A claim for service connection for a disability must be 
accompanied, at a minimum, by medical evidence that 
establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability, there can 
be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmetich v. Brown, 194 F.3d 1328 (Fed. Cir. 
1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 102 
(2004).

Analysis

The evidence reflects that the veteran incurred an injury to 
his low back while performing active service.  Although 
service medical records do not reflect continuous treatment 
for the low back injury, the veteran has repeatedly and 
consistently stated that his low back pain persisted 
throughout the remainder of his active service and to the 
present.  

The physician who conducted the April 2004 VA medical 
examination concluded, in a May 1, 2004, addendum to the 
April 2004 medical examination report, following x-rays, that 
the veteran had a chronic lumbar strain, causing only mild 
limitations of his activities, which resulted from his in-
service injury.

In a May 19, 2004, second addendum, following an MRI, the 
physician reiterated his conclusion that the veteran had a 
chronic lumbar strain from his in-service contusion of the 
low lumbar spine.

In a May 21, 2004, third addendum, the physician again stated 
his conclusion that the veteran had a low back disorder as a 
result of a direct contusion to the low lumbar spine 
resulting from his in-service injury.

There is no competent medical evidence of record indicating 
that the veteran's chronic lumbar strain resulted from 
anything other than his in-service injury to his low back.

Likewise, there is no competent medical evidence of record 
indicating that the veteran's herniated disk or radiculopathy 
are related to his in-service injury to his low back.  

The examining physician who conducted the April 2004 VA 
medical examination concluded, in both of the last two 
addenda to his examination report, that the veteran's disc 
herniation and radiculopathy did not result from the 
veteran's in-service injury but, rather, from the 1992 
incident in which the veteran injured his back while doing 
yard work.  As there is no competent medical evidence 
indicating that the veteran's disc herniation and 
radiculopathy resulted from his chronic lumbar strain, or 
from any incident in service, there is no doubt to be 
resolved on that issue.

Accordingly, service connection for chronic lumbar strain is 
warranted, but service connection for a herniated disc and 
radiculopathy is not warranted.


ORDER

Entitlement to service connection for chronic lumbar strain 
is granted.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



